8 F.3d 823
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ocie M. WILLIAMS, Plaintiff-Appellant,v.MONUMENTAL GENERAL INSURANCE COMPANY;  Chrysler CreditCorporation, Defendants-Appellees.
No. 92-1583.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 21, 1993.Decided:  November 4, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.
Ocie M. Williams, Appellant Pro Se.
John Elisha Raper, Jr., McCoy, Weaver, Wiggins, Cleveland & Raper, Stephen Blayne Brown, Brown & Bunch, for Appellees.
E.D.N.C.
AFFIRMED
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Ocie M. Williams appeals from the district court's denial of his motion to withdraw from an agreement settling his diversity action.  We agree with the district court's conclusion that Williams has not provided adequate reasons to justify allowing him to withdraw from the agreement.   See Petty v. Timken Corp., 849 F.2d 130, 134 (4th Cir. 1988).  We therefore affirm the decision of the district court.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 In reaching this decision, we assume the existence of diversity of citizenship between Williams and Monumental General Insurance Co